NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


DAVID SMITH, DOC #R82276,                      )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-4943
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed September 25, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

William Mallory Kent, of Kent & McFarland
Attorneys at Law, Jacksonville, for
Appellant.

Ashley Moody, Attorney General ,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



KELLY, LUCAS and ATKINSON, JJ., Concur.